DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-30, received 10/31/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
It is noted that claim 20 is a duplicate of claim 18.
Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 2/8/2022 is acknowledged.  The traversal is on the grounds that Groups I-III share common features such that examination of all of the groups would require no substantial additional search burden if examined together, and that Groups IV and V can be used with any one of Groups I, II and III.  These arguments are not found persuasive for the following reasons.
The restriction requirement separated the groups into related products. Therefore, the groups are related but distinct as the restriction requirement does not set forth that the groups are independent and therefore have no disclosed relationship, as further indicated by the presence of linking claims. Though some of the groups may be classified in the same areas, and may be usable together, they may also be classified in other areas. Additionally, performing a thorough search requires having a clear picture of what Applicant regards as the invention. As can be seen from the search notes, a 
Also, M.P.E.P. 806.05 specifically states that “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.” Due to the mutually exclusive subject matter present in each of the inventions (see at least section 2 of the action mailed 12/10/2021 for explicit examples of the claim limitations not required by the other groups), the Examiner fails to see how, for example, Group I may infringe on any of Groups II-VIII, how Group II may or that the listed inventions are obvious variants.
Additionally, Group III includes claim(s) (e.g. claim 12) that read on at least Species C (Figure 10); Group VII includes claim(s) (e.g. claim 21) that read on at least Species G (Figure 15); and Group VIII includes claim(s) (e.g. claims 26, 28 and 29) that read on at least Species F (Figure 14). It is noted that Applicant did not distinctly indicate whether the election of Species A was with or without traverse, and has not distinctly and specifically pointed out the supposed errors in the species restriction requirement (MPEP § 818.01(a)).
Finally, it is noted that if any claims are found to be allowable, then any claims which depend from any allowable claims will be subject to rejoinder at the time of allowance. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-15 and 18-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to at least one nonelected Group/Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 1/17/2020 was considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weissman et al., U.S. Patent Number 7,675,684 B1 (hereafter Weissman).
Regarding claim 1, Weissman discloses a multi-image display apparatus (see at least figure 5, 7 or 8),  comprising:
a light source configured to emit light (see at least figure 5, 7 or 8, element 502, 702 or 802);

an optical system configured to transmit the first image provided by the spatial light modulator to a viewer (see at least figure 5, 7 or 8, element 500, 700 or 800),
wherein the optical system is configured such that a first travelling path of the first image provided by the spatial light modulator comprises a first optical path in a first direction (see at least figure 5, 7 or 8, the first optical path in the first direction is from the SLM 510/710/810 to toward a first beam splitter 508/708/808), a second optical path in a second direction orthogonal to the first direction (see at least figure 5, 7 or 8, the second optical path in an orthogonal direction is from a first beam splitter 508/708/808 toward a second beam splitter 520/720/820), and a third optical path in a third direction orthogonal to the first direction and the second direction (see at least figure 5, 7 or 8, the third optical path in an orthogonal direction is from a second beam splitter 520/720/820 toward an outside scene 527/727/827), and
wherein the optical system is configured such that the first image and a second image provided from a second travelling path different from the first travelling path are provided to the viewer along the third optical path (see at least figure 5, 7 or 8, elements 528, 728 or 828, and 527, 727 and 827).
Regarding claim 3, Weissman discloses the limitations of claim 1, and wherein the spatial light modulator comprises a reflective spatial light modulator configured to reflect and modulate the light emitted from the light source (see at least figure 5, 7 or 8, element 510, 710 or 810).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al., U.S. Patent Number 7,675,684 B1 (hereafter Weissman) in view of Lee et al., U.S. Patent Application Publication Number 2017/0185037 A1 (hereafter Lee).
Regarding claim 2, Weissman discloses that the second image is an external image comprising an actual external scene (see at least figure 5, 7 or 8, elements 527, 727 and 827).
Weissman does not specifically disclose that the first image is a virtual holographic image.
However, Lee teaches a display apparatus including an spatial light modulator for producing a first image, and wherein a first image is a virtual holographic image (see at least figure 3, elements 320, 345, 380, 385 and 390, as well as paragraphs [0048] and [0053]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the display apparatus of Weissman to include the teachings of Lee so that the first image is a virtual holographic image, for the purpose of using an SLM to display a known type of image to provide an see-through and/or augmented display while having a reasonable expectation for success. 
Allowable Subject Matter
Claims 4-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an apparatus including a second beam splitter configured to transmit the light transmitted from the first beam splitter;
a first mirror configured to reflect the light transmitted through the second beam splitter towards the second beam splitter;
a third beam splitter provided in the second direction from the second beam splitter; and
a second mirror configured to reflect light reflected from the third beam splitter towards the third beam splitter, as generally set forth in claim 4, the device including the totality of the particular limitations recited in claims 1 and 3 from which claim 4 depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/3/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872